755 N.W.2d 166 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jesus Juvencio QUINTANILLA, Defendant-Appellant.
Docket No. 130599. COA No. 266178.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the motion for reconsideration of this Court's June 23, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave, to appeal for the reasons set forth in her dissenting statement in People v. Houlihan, 480 Mich. 1165, 746 N.W.2d 879 (2008).